BROCK, Chief Judge.
Defendant contends that the trial judge erred in his charge to the jury in applying the law as to the charge of uttering against the defendant.
“Uttering a forged instrument consists of offering to another the forged instrument with the knowledge of the falsity of the writing and with intent to defraud.” State v. Greenlee, 272 N.C. 651, 159 S.E. 2d 22.
The trial court in its initial portion of the charge on uttering instructed the jury as follows:
“Now, I charge you, that for you to find the defendant guilty of uttering a forged check, the State must prove these things beyond a reasonable doubt, bearing in mind what I have indicated to you what a reasonable doubt was. First, that the check was falsely made, and that it was endorsed, altered or made in some manner by this defendant. If you find that some of the evidence of the State’s case indicates that it was endorsed by the defendant, as some of the State’s evidence indicates, and as the State contends, then this would be falsely uttering an instrument or check.”
Later on in the jury charge the trial court instructed the jury that “ . . . mere offering of the false instrument, in this case a check, with fraudulent intent, constitutes an uttering or publishing. The fraudulent intent, regardless of its successful confirmation is immaterial.”
In the first portion of this charge, we find the trial judge attempting to set forth the elements of the offense of uttering. The element of intent to defraud, is missing from the instruc*456tions. Within the latter portion of the charge the trial judge instructed the jury that offering the check with fraudulent intent constitutes uttering, but he immediately instructed that fraudulent intent was immaterial.
“Conflicting instructions on the applicable law or on a substantive feature of the case, particularly on the burden of proof, entitle defendant to a new trial, since it must be assumed on appeal that the jury was influenced in coming to a verdict by that portion of the charge which was erroneous.” 3 Strong, N. C. Index 2d, Criminal Law, § 168, pp. 130-131.
We do not discuss defendant’s remaining assignments of error since the questions presented may not recur upon a new trial.
New trial.
Judges Morris and Carson concur.